Exhibit 10.24
Execution Copy
    


SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is effective as of
December 12, 2018 (the “Effective Date”), by and between Hi-Crush Services LLC,
a Delaware limited liability company (the “Company”), Hi-Crush Partners LP, a
Delaware limited partnership (the “Partnership”), Hi-Crush Proppants LLC, a
Delaware limited liability company (“Proppants” and, together with the
Partnership and the Company, the “Hi-Crush Entities”) and Scott J. Preston
(“Executive”).
RECITALS
WHEREAS, the Company and Executive have determined that Executive’s employment
with the Company and its affiliates and subsidiaries will terminate and that, in
accordance with such termination, Executive will resign from any and all officer
and director positions with the Company and its affiliates and subsidiaries
effective as of December 12, 2018 (the “Termination Date”);
WHEREAS, the Company and Executive desire to enter into this Agreement to
specify the terms and conditions applicable to Executive’s termination of
employment from the Company and its affiliates and subsidiaries;
WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and
WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.
AGREEMENT
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:
1.Resignation from Officer Positions. Effective as of the Termination Date,
Executive hereby resigns from his position as Chief Operating Officer of the
Company and any and all officer (or equivalent) positions he holds with the
Hi-Crush Entities. Executive agrees to take any and all further acts requested
by the Company to accomplish these resignations.
2.Compensation and Benefits.
(a)Base Salary. The Company shall continue to pay Executive his base salary
through the Termination Date, in accordance with the Company’s normal payroll
schedule and procedures for its employees and applicable law.
(b)Benefits Generally. Through the Termination Date, Executive shall continue to
be eligible to participate in the Company’s welfare and other benefit plans
unless he becomes eligible for coverage through another employer.
3.Separation Benefits. Subject to Executive’s compliance with Section 4, the
Company shall provide the following benefits to Executive:
(a)Separation Payments. The Company shall pay Executive the following amounts
totaling $900,000 (the “Separation Payments”) as follows:
(i)$738,000 payable to Executive less all deductions and withholdings applicable
to the payment of wages, payable in a lump sum via direct deposit to the account
on file with the Company as of the Termination Date, and
(ii)$162,000 payable to Oberti Sullivan LLP with Forms 1099-MISC issued to
Employee and to his counsel for attorneys’ fees.
The Separation Payments shall be payable thirty (30) days following the
Termination Date, provided that the Waiver Revocation Date (as defined in
Section 4 below) has occurred as of such date.





--------------------------------------------------------------------------------




(b)Continued Benefits. Following the Termination Date, the Company will pay the
premiums (both the employer and employee portions) to continue Executive and
Executive’s covered dependents’ medical, dental, and/or vision benefits through
COBRA up to and including December 2019. Should Executive become covered under
other health insurance while the Company is continuing Executive’s benefits,
Executive shall notify the Company of the date such health insurance coverage
begins as soon as practicable, and this benefit will end as of the date such
other health insurance coverage begins. Provided that Executive timely elects to
continue benefits through COBRA, the Company will make these payments directly
to the insurer. The monthly premium paid by the Company will be treated and
reported as imputed taxable income to Executive. Following December 2019,
Executive may continue benefits through COBRA at Executive’s sole cost.
(c)Waiver of Relocation Repayment. The Company waives the right to repayment of
relocation expenses under the Relocation Expense Repayment Agreement between
Executive and the Company dated March 27, 2018 (the “Relocation Agreement”).
(d)Letter of Recommendation. The Company agrees to provide a letter of
recommendation to Executive that is mutually agreed upon by the parties by
January 15, 2019.
(e)No Other Payments or Benefits. Executive acknowledges that he is not entitled
to and will not receive any further payments, compensation or benefits under the
Employment Agreement, Short-Term Incentive Plan, Long-Term Incentive Plan,
Relocation Agreement, or upon termination of employment that are in addition to
the payments or benefits described in this Agreement.
4.Release of All Claims and Covenant Not to Sue.
(a)Release. Executive, on behalf of Executive and Executive’s family,
dependents, representatives, agents, heirs and assigns, does hereby
unconditionally generally release, remise and forever discharge any and all
claims, known and unknown (including, but not limited to, claims for attorneys’
fees, expenses and/or costs) that Executive has or may have, whether brought by
Executive or on Executive’s behalf by some other person or entity, including any
government agency, against the Hi-Crush Entities, Hi-Crush GP LLC, and each of
their affiliates, subsidiaries, predecessors, successors, benefit plans,
partners, officers, directors, trustees, administrators, agents and employees,
as well as the heirs, successors and assigns of any such persons or such
entities (the “Released Parties”); provided, however, that Executive shall have
the right to enforce the provisions of this Separation Agreement and Release and
the right to Executive’s vested benefits.
(b)Scope of Release. By executing this Agreement, Executive understands that
Executive is releasing any and all claims under any possible legal or equitable
theory, arising from or in any way related to Executive’s employment and
termination of employment with the Hi-Crush Entities. The released claims
include, but are not limited to, claims and causes of action under: Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Older Workers Benefit Protection Act of 1990, the Civil Rights Act of 1866,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the
Pregnancy Discrimination Act of 1978, the Employee Retirement Income Security
Act of 1974, the Family and Medical Leave Act of 1993, the Occupational Safety
and Health Act, the Genetic Information Non-Discrimination Act, and the Texas
Labor Code; all as amended; as well as claims in connection with workers’
compensation or “whistleblower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law.
(c)Covenant Not to Sue. Executive represents and covenants that, in the future,
Executive will not file, instigate, or encourage the filing of any lawsuit by
any party in any location, asserting any claims described above against the
Released Parties. The parties further understand that this Agreement excludes
claims that cannot be released by private agreement, claims to enforce the
parties’ rights under this Agreement, claims for benefits that are governed by
the terms and conditions of the Company’s benefit plans, and claims that arise
after the date of this Agreement. Nothing in this Agreement, including the
non-disparagement and confidentiality provisions below, prohibits Executive from
confidentially or otherwise filing a charge or complaint with a governmental or
regulatory entity like the Equal Employment Opportunity Commission, National
Labor Relations Board, or the Department of Labor. Executive further understands
that nothing in this Agreement prevents Executive from communicating with a
government agency or participating in a government agency investigation, or
giving truthful testimony or statements to a government agency, in each case
without having to disclose any such conduct to the Company, or from responding
if properly subpoenaed or otherwise required to do so under applicable law.
Executive, however, agrees to waive any right to recover monetary damages from
the Hi-





--------------------------------------------------------------------------------




Crush Entities in any charge, complaint, or lawsuit against the Released Parties
filed by Executive or by anyone else on Executive’s behalf for claims which
existed or may have existed before or at the time Executive signs this
Agreement.
(d)Notwithstanding any provision herein to the contrary, if Executive has not
delivered this Agreement to the Company within twenty-one (21) days after the
Termination Date, or if this Agreement is revoked prior to the eighth (8th) day
following Executive’s execution of this Agreement (the “Waiver Revocation
Date”), then Executive shall have no rights to the payments and benefits
specified in Section 3(a) above.
5.Continuing Obligations. Executive acknowledges and agrees that the
post-employment restrictions, including the Non-Solicitation, Non-Competition,
and Confidentiality restrictions in the Employment Agreement between Executive
and the Hi-Crush Entities remain in full force and effect following the
Termination Date.
6.Non-Disparagement. Executive agrees that Executive shall not make, directly or
indirectly, whether in writing, orally or electronically, in public or in
private, any statements which disparage or defame the goodwill or reputation of
the Company, its business or operations or any of its current or former
employees, officers or directors. The Company agrees to instruct its named
executive officers and directors not to make, directly or indirectly, whether in
writing, orally or electronically, in public or in private, any statements which
disparage or defame the goodwill or reputation of Executive. The Company will
respond to any employment inquiries with a neutral reference, including only
dates of employment and the position held.
7.Unit Grants. All grants of phantom units are forfeited pursuant to the
Hi-Crush Partners LP First Amended and Restated Long Term Incentive Plan.
8.Return of Company Property. Following the execution of this Agreement,
Executive shall promptly return to the Company all records, files, memoranda,
correspondence, notebooks, notes, reports, plans, documents, and other documents
and the like relating to the business of the Hi-Crush Entities or containing any
privileged or Confidential Information relating to the Hi-Crush Entities or that
Executive used, prepared or came into contact with during the course of
Executive’s employment with the Hi-Crush Entities, and all laptops, keys, credit
cards and passes, and such materials shall remain the sole property of the
Hi-Crush Entities, as applicable. Executive agrees to return his Company-issued
phone and provide his tablet and passcode to the Company so that IT can remove
the Company information from the tablet. Executive further agrees to search for
and delete all of the Company’s business information, or Confidential
Information, from all of Executive’s personal devices, including phones,
tablets, computers, and electronic storage devices, other than information that
Executive may need for personal finances and tax filings, or agreements between
Executive and the Company. Executive agrees to certify in writing to the Company
that Executive has complied with this provision within five (5) days after
executing this Agreement.
9.Protected Rights. Notwithstanding the foregoing or any other provision of this
Agreement, Executive acknowledges that nothing contained in this Agreement
limits Executive’s ability to file a charge or complaint with a federal, state
or local governmental agency or commission. Executive further acknowledges that
this Agreement does not limit Executive’s ability to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to any government
agencies.
10.Twenty-One Day Consideration Period; Consultation of Attorney. Executive
acknowledges and understands that Employee has twenty-one (21) days after
receiving this Agreement, to decide whether to sign this Agreement and be bound
by its terms. The Company has also advised Executive to consult with his
attorney before signing this Agreement. By signing this Agreement, Executive
acknowledges receiving twenty-one (21) days to consider this Agreement, that
Executive was advised to consult with his attorney before executing this
Agreement, and that Executive has had a full and fair opportunity to consult
with an attorney.
11.Seven-Day Revocation Period. During the first seven days following
Executive’s execution of this Agreement, Executive may change Employee’s mind
and revoke Executive’s acceptance of this Agreement by notifying the Company in
care of Baker Botts L.L.P., 2001 Ross Avenue, Suite 900, Dallas, Texas 75201,
Attention: Jennifer Trulock. This Agreement will not become effective until the
seven (7) day revocation period has expired. If Executive revokes the Agreement,
Executive will not receive the consideration described in Section 3 above. If
Executive does not revoke the Agreement, it will become effective and both
Executive and the Company will be bound by its terms.





--------------------------------------------------------------------------------




12.Miscellaneous.
(a)Alternate Dispute Resolution. The arbitration procedure described in Section
18 of the Employment Agreement shall apply to any disputes that arise out of or
relate to this Agreement.
(b)Disclosure Obligations. Nothing in this Agreement should be construed to
limit or constrict the Company’s right or obligation to make disclosures
pursuant to the Securities and Exchange Commission regulations, the New York
Stock Exchange rules or regulations, or any other applicable laws, rules, or
regulations.
(c)Furnished Apartment. Executive agrees to provide the required 60-day notice
of vacancy to the landlord with respect to Executive’s furnished apartment as of
the date of this Agreement, and the Company will pay the remaining obligations
under the lease.
(d)Announcement of Executive’s Departure. Subject to the provisions of Section
12(b), the Company agrees that the internal announcement concerning Executive’s
departure will state that “Executive resigned effective December 12, 2018 from
his position as Chief Operating Officer of Hi-Crush,” and any external
announcement concerning Executive’s departure will not give performance or cause
as a reason for his departure.
(e)Severability. In the event any of the provisions of this Agreement, or the
application of any such provisions to the parties hereto with respect to their
obligations, are held by a court of competent jurisdiction to be contrary to the
laws of the State of Texas or federal law, the remaining provisions of the
Agreement shall remain in full force and effect.
(f)Governing Law. This Agreement is entered into under, and shall be governed,
interpreted and enforced for all purposes by, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.
(g)Entire Agreement; No Oral Representations. The parties understand, covenant
and agree that the terms and conditions of this Agreement, together with the
Release attached as Exhibit A to this Agreement, and the Employment Agreement,
are the full and complete understanding and agreement between them and that
there are no understandings or agreements between the parties regarding this
Agreement other than as specifically set forth here. Executive represents and
acknowledges that, in executing this Agreement, Executive does not rely, and has
not relied, upon any representation(s) by the Hi-Crush Agreements except as
expressly contained in this Agreement.
(h)Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
(i)Tax Withholding. The Company may withhold and deduct from any benefits and
payments made or to be made pursuant to this Agreement (i) all federal, state,
local and other taxes as may be required pursuant to any law or governmental
regulation or ruling, and (ii) all other normal deductions made with respect to
the Company’s employees generally.
(j)Assignability. The Company shall have the right to collaterally assign this
Agreement or assign it in connection with the sale of the Hi-Crush Entities.
Executive shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any amounts provided under this Agreement, and no
payments or benefits due hereunder shall be assignable in anticipation of
payment either by voluntary or involuntary acts or by operation of law.
(k)Severability. It is the desire of the parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.
(l)Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.





--------------------------------------------------------------------------------




(m)Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
(n)Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.
(o)Notices. Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing,
and if and when sent by certified or registered mail, with postage prepaid, to
Executive’s address on file with the Company as of the Termination Date or to
the Company’s principal office, as the case may be.
(p)Section 409A. Each payment under this Agreement is intended to be (1) exempt
from Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder (“Section 409A”), including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4) and the involuntary separation pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9), or (2) compliant with Section 409A, and the
provisions of this Agreement will be administered, interpreted and construed
accordingly. Payments under this Agreement in a series of installments shall be
treated as a right to receive a series of separate payments for purposes of
Section 409A. Executive shall be considered to have incurred a “separation from
service” with the Company and its affiliates within the meaning of Treas. Reg.
§ 1.409A-1(h)(1)(ii) as of the Termination Date. Notwithstanding any other
provision in this Agreement to the contrary, payments and benefits payable under
this Agreement due to a “separation from service” within the meaning of Section
409A that are deferred compensation subject to (and not otherwise exempt from)
Section 409A that would otherwise be paid or provided during the six-month
period commencing on the date of Executive’s “separation from service” within
the meaning of Section 409A, shall be deferred until the first business day
after the date that is six (6) months following Executive’s “separation from
service” within the meaning of Section 409A. To the extent that reimbursements
or other in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Section 409A, (1) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the second
taxable year following Executive’s “separation from service” pursuant to
Treasury Regulation § 1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
[Execution Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.
EXECUTIVE    
/s/ Scott J. Preston            
Scott J. Preston


HI-CRUSH SERVICES LLC
By:    /s/ Robert E. Rasmus        
Name:    Robert E. Rasmus
Title: Chief Executive Officer


HI-CRUSH PARTNERS LP
By:    /s/ Robert E. Rasmus        
Name:    Robert E. Rasmus
Title: Chief Executive Officer


HI-CRUSH PROPPANTS LLC
By:    /s/ Robert E. Rasmus        
Name:    Robert E. Rasmus
Title: Chief Executive Officer



